Case: 12-60392       Document: 00512165676         Page: 1     Date Filed: 03/06/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           March 6, 2013
                                     No. 12-60392
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk



JOSEPH KIRIBA KARICHU, also known as Joseph Kariba Karichu, also known
as Joseph Karichu Kariba, also known as Karichu Joseph Kariba, also known as
Joseph K. Karichu,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A096 085 301


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Joseph Kiriba Karichu, a native and citizen of Kenya, has petitioned for
review of the Board of Immigration Appeals’ (BIA) denial of his motion to reopen.
The BIA denied the motion as without merit and on the alternative basis that
the motion did not meet the statutory requirements set forth in 8 C.F.R.
§ 1003.2(c)(1). Karichu has failed to brief, and has thus abandoned, the issue of

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 12-60392       Document: 00512165676           Page: 2    Date Filed: 03/06/2013

                                       No. 12-60392

whether the BIA erred in denying his motion to reopen on the ground that it did
not meet the statutory requirements for motions to reopen. See Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Because the BIA’s denial of the
motion to reopen on the ground that it did not meet the statutory requirements
set forth in § 1003.2(c)(1) presents an independent, unchallenged basis for
affirming the BIA’s decision, we deny Karichu’s petition for review on that basis
without addressing Karichu’s remaining arguments. See Walker v. Thompson,
214 F.3d 615, 624-25 (5th Cir. 2000), abrogated on other grounds, Burlington
Northern and Santa Fe Ry. Co. v. White, 548 U.S. 53, 67 (2006).1




       1
           Karichu did address this issue in his reply brief. We do not ordinarily consider
arguments raised for the first time in a reply brief, though we have discretion to do so. United
States v. Rodriguez, 602 F.3d 346, 360 (5th Cir. 2010). We find no occasion to exercise our
discretion to consider them here because the arguments in his reply brief are unavailing. See
Waggoner v. Gonzales, 488 F.3d 632, 639 (5th Cir. 2007)(addressing procedural requirements
for a motion to reopen and holding that because Waggoner did not submit an application with
her motion to reopen, the “BIA did not abuse its discretion in denying Waggoner” the relief she
sought).

                                               2